DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/15/22.
Applicant's election with traverse of the restriction in the reply filed on 8/15/22 is acknowledged.  The traversal is on the ground(s) that the method and apparatus are “technically related” as claim 13 requires delivering electroporation to a stellate ganglion.  This is not found persuasive because the apparatus claims are reciting functional use recitations of where to place the electrode, and the apparatus claims do not require that step of applying the electroporation to the stellate ganglion, but can be used for any other ganglion, nerve, or tissue structure.  In addition, the method does not require a fastener.  Finally, the groups are searched in different areas and/or are recognized divergent subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter which was not described is the delivery of electroporation to the stellate ganglion, in combination with the other steps in the claim(s).  The original disclosure only mentions electroporation twice in paragraphs 10 and 50 but does not describe anything further in regards to the electroporation.  Electroporation is used to open the cells or increase the permeability of the cells, to allow a chemical or drug to enter the cell.  The disclosure does not mention what is further done after the cell is opened, what is inserted in the cell, and/or what happens to the stellate ganglion upon delivering electroporation to the cell. 
The disclosure had a general idea of delivering electroporation to the stellate ganglion, but did not possess the details of how and why the electroporation is delivered and carried out when they filed the application.  
It is unclear what is encompassed by “delivering electroporation”.  Does this mean just any electrical signal is delivered that inhibits neural activity?  Or that decreases blood pressure? Is a further substance allowed to enter the stellate ganglion (i.e. the definition of electroporation)?  What is inserted into the stellate ganglion?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “delivering electroporation…to the stellate ganglion” is vague.  It is unclear what is encompassed by “delivering electroporation”.  Does this mean just any electrical signal is delivered that inhibits neural activity?  Or that decreases blood pressure?  Is a further substance allowed to enter the stellate ganglion (i.e. the definition of electroporation)?  What is inserted into the stellate ganglion?
Similarly, claim 18 has this problem.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The disclosure fails to state or teach one of ordinary skill in the art the exact way to modulate hemodynamic parameters of the patient by “delivering electroporation…to the stellate ganglion, in combination with the other steps or functions in the claim(s).  Without this disclosure, one skilled in the art cannot practice the invention without undue experimentation because of the number of operational parameters in the process/apparatus and uncertainty of the nature of the invention as to how the electroporation is delivered to the stellate ganglion to modulate the hemodynamic parameters of the patient and/or decrease blood pressure or inhibit neural activity.
Due to the lack of an enabling specification and lack of direction provided by the inventor for delivering the electroporation to the stellate ganglion to modulate the hemodynamic parameters of the patient and/or decrease blood pressure or inhibit neural activity, several questions arise as to how to make and/or use the invention, such as:  
It is unclear what is encompassed by “delivering electroporation”.   What are the stimulation parameters?
Does this mean that any electrical signal that inhibits neural activity is considered “delivering electroporation”?  
Or that any signal that decreases blood pressure is considered “delivering electroporation”?
 Is a further substance allowed to enter the stellate ganglion (i.e. the definition of electroporation)?  Does this further substance decrease blood pressure or inhibit neural activity?   Or does the signal alone cause the decreased blood pressure or inhibited neural activity without the substance being delivered?  If the substance is not delivered, is it considered “electroporation”?
What is inserted into the stellate ganglion for the electroporation?

One example of many showing the state of the prior art, the level of ordinary skill and predictability, and necessary detail needed to enable someone skilled in the art to make and/or use an electroporation system and method is publication number 2011/0229972 that describes that rat stellate ganglion are removed and an electrical signal is applied to the stellate ganglion to cause a drug/chemical to enter the stellate ganglion to provide “electroporation”.
Since there are numerous questions as to how the invention is made and/or used, since no amount of direction or guidance was presented, since other electroporation systems and methods describe in detail how to provide a drug/chemical into the stellate ganglion to provide electroporation, and/or since one skilled in the art cannot practice the invention without undue experimentation (as seen by the above questions) because of the number of operational parameters in the process/apparatus that are needed to deliver the electroporation to the stellate ganglion to modulate the hemodynamic parameters of the patient and/or decrease blood pressure or inhibit neural activity, one skilled in the art to which it pertains is not enabled to make and/or use the invention of the subject matter presented in the claims.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	8/27/22